Citation Nr: 1208996	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  03-18 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to April 1947.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated May 2001, the RO concluded new and material evidence had not been received, and the claim for service connection for a psychiatric disability remained denied.  By decision dated July 2006, the Board found there was new and material evidence, reopened the claim, and remanded it to the RO for adjudication on the merits.  The Board subsequently denied service connection for a psychiatric disability in a November 2006 determination.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated August 2008, granted a Joint Motion for Remand.  In a June 2009 decision, the Board remanded the claim for additional development of the record and to ensure due process.  

The Veteran has also appealed a September 2009 rating decision of the RO that found new and material evidence had not been received to reopen a claim for service connection for pes planus.  

The Veteran indicated on his substantive appeal received in November 2009 that he wanted to testify at a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for February 2012, but the Veteran withdrew his request for a Board hearing in December 2011.

The issue of service connection for a low back disability on a secondary basis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By decision dated July 2006, the Board denied service connection for pes planus.  It was held that pes planus preexisted service, and was not aggravated in service. 

2.  The evidence added to the record since the July 2006 determination is essentially cumulative of evidence previously of record and does not provide a reasonable possibility of substantiating the claim for service connection for pes planus.

3.  Any in-service psychiatric problems were acute and transitory and resolved without residual disability.  A psychiatric evaluation on the separation examination was normal.

4.  An acquired psychiatric disability was initially documented many years after service, and the competent and probative evidence fails to establish it is related to service.


CONCLUSIONS OF LAW

1.  The July 2006 Board decision that denied service connection for pes planus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  The additional evidence received since the July 2006 Board decision is not new and material to reopen the claim for service connection for pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  An acquired psychiatric disability was not incurred in or aggravated by active service, nor may a psychosis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated September 2009, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate his claim for service connection for a psychiatric disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A July 2009 letter informed the Veteran that new and material evidence was needed to reopen the claim for service connection for pes planus, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 2009 letters also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Because the VCAA notice was not completed prior to the initial AOJ adjudication denying the psychiatric disability claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  However, the Veteran was not prejudiced in this regard as the case was readjudicated thereafter, in June 2010, and March and October 2011 supplemental statements of the case.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the available service treatment records, private and VA medical records, including the reports of VA examinations, probate court records, a medical article and the Veteran's testimony at a hearing at the RO.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of his acquired psychiatric disability.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In June 2005, the National Personnel Records Center reported the Veteran had fire-related service.  Only some of his service treatment records have been associated with the claims folder.  In cases such as these, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material evidence 

Once entitlement to service connection for a disability has been denied by a decision of the Board, that determination is final, unless reconsideration is ordered or clear and unmistakable error is found.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Here, the appellant did not appeal the Board's July 2006 decision which denied service connection for pes planus, nor was reconsideration ordered or requested, nor was clear and unmistakable error claimed.  

The law is clear that "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection may be established for disability or death resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  The Federal Circuit has held that "the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The Board denied the appellant's claim for service connection for pes planus in July 2006 on the basis that it preexisted service and did not increase in severity during service.  

The evidence of record at the time of the July 2006 determination included the service treatment records and post-service medical records.  The November 1945 enlistment examination showed the Veteran had pes planus, second degree, flexible.  It was not considered disqualifying.  The available service treatment records disclose no complaints or findings pertaining to pes planus, and the feet and musculoskeletal system were normal on the separation examination in March 1947.  

The July 2006 Board decision also noted that a September 1983 general medical examination by the VA did not show any abnormality of the feet.  VA outpatient treatment records disclose the Veteran was seen for left foot complaints in November 1999, but this episode was related to gout, and the evaluation at that time did not reference pes planus.  The Veteran was seen for right foot pain in July 2003.  Testing was to be done to rule out deep venous thrombosis, and cellulitis was also considered.  There was no mention of pes planus.  

As noted above, the Board's July 2006 denial of service connection for pes planus was predicated on a determination that pes planus was present prior to service and was not aggravated by service. 

The additional evidence includes extensive VA outpatient treatment records.  The fact remains, however, that there is no indication the Veteran has been treated for pes planus at any time since his discharge from service.  The evidence received since the Board's July 2006 determination does not provide competent and probative evidence that the Veteran's preexisting pes planus increased in severity during service.  

The additional evidence, therefore, fails to establish the Veteran's pes planus was aggravated in service.  Thus, the element of the claim lacking substantiation in July 2006 remains lacking.  The Board acknowledges that in an August 2010 letter, the Veteran's attorney asserted the fact the Veteran has a low back disability is evidence of aggravation of his pes planus.  Simply stated, this allegation is without merit.  The fact the Veteran may have a low back disability many years following his discharge from service has little or no bearing on whether his pes planus increased in severity during service.  

Thus, the additional evidence does not raise a reasonable possibility that the Veteran has pes planus that was aggravated in service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for pes planus is not reopened.

	II.  Psychiatric disability 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

Where a veteran served 90 days or more during a period of war, and a psychosis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for a psychiatric disability.  He claims the VA failed to consider his record in service.  He maintains he saw a psychiatrist during service, in part, because he kept getting tickets for speeding.  He argues he was told by a psychiatrist that the behavior he exhibited during service was the early manifestation of a psychiatric disability.  

The available service treatment records are negative for complaints or findings of a psychiatric disability.  A psychiatric evaluation on the discharge examination in March 1947 was normal.  

Various probate court records have been associated with the claims folder.  The Veteran's then-wife filed an affidavit dated August 1966 in which she stated she believed the Veteran was mentally ill and in need of specialized treatment.  She alleged that as a result of his mental illness, he was violent or dangerous, or had homicidal tendencies, and that he should, therefore, be committed to an institution.  She provided a history of his mental illness and stated she had known the Veteran for 13 years, and that she had first observed the signs of mental illness 12 years earlier.  She related he had attacked her periodically with his fists, and that he was violently opposed to all authority.  

A Medical Certificate dated August 1966 reveals a physician indicated he had observed and examined the Veteran that month at the Summit County Receiving Hospital.  He concluded the Veteran was not mentally ill.  

In September 1983, the Director of Medical Records for the Ohio Department of Mental Health responded to a request for information from the VA.  She reported that the Veteran had apparently been hospitalized in August 1966, but that records were destroyed 10 years after a person is discharged.

On VA psychiatric examination in September 1983, the Veteran indicated he was very nervous.  He reported he had a nervous condition in 1977 and was treated at that time.  He was having trouble involving his taxes.  He also stated he had lost his driver's license due to reckless driving, but he refused to elaborate about either of these matters.  He claimed he was seen by a psychiatrist in service for a nerve condition, but refused to elaborate.  The diagnoses were bipolar disorder and cyclothymic personality.

Private medical records show the Veteran was seen in May 2000 and reported he saw a psychiatrist a few times 20 years earlier.  He claimed he had trouble following orders.  He added he had been probated by his wife to a psychiatric hospital in "1967."  

In June 2009, the Veteran's attorney submitted an article from the National Institute of Mental Health.  The article noted bipolar disorder was not easy to spot and that some people suffer for years before being properly diagnosed.

The Veteran was afforded a VA psychiatric examination in March 2010.  The examiner noted he reviewed the claims folder and VA records.  The Veteran described himself as having a longstanding "inability to follow rules and regulations."  He stated he "always did it the wrong way."  His apparent pattern of breaking rules continued during service.  He said he was ticketed repeatedly for speeding and this led to a visit with a psychiatrist and punitive extra duty.  His opposition to authority appeared to continue after service.  He said he quit school after three years with academic probation for allegedly cheating on an examination.  He reportedly became a successful insurance broker, but lost his license in 1969 after he committed theft of premium payments.  He then worked as a tax preparer and filed fraudulent tax returns on behalf of his clients.  The Veteran indicated he was sentenced to three years probation.  Following a mental status evaluation, the diagnoses were cyclothymic disorder; cognitive disorder, not otherwise specified; and antisocial personality traits.  

The examiner commented the Veteran had a history of mood disorder, first documented definitively in 1983.  There is no evidence this disorder was present in service or within one year thereafter.  He observed the Veteran had a clear pattern of non-conformity to social norms that he characterized as beginning in childhood and continuing throughout his adult life.  The Veteran recounted numerous behaviors exemplifying his disregard of rules and of other people, including domestic violence, repeated traffic violations, theft and fraud.  The examiner found no logical basis for attributing these behaviors or their aftermath to service.  

The evidence demonstrates that a psychiatric disability was first manifested many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  The Board acknowledges the Veteran's former spouse stated in August 1966 that the Veteran had a mental illness, and apparently attempted to have him committed.  She asserted at that time she had known the Veteran for 13 years, and his mental illness was first observed 12 years earlier.  This is inconsistent with the Veteran's allegation that a psychiatric disability has been present since his discharge from service.  

The Board acknowledges the Veteran's assertions that he has an acquired psychiatric disability as the result of his military service.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that his current psychiatric disability is related to service.  Although the Veteran is competent to testify as to his in-service experiences and symptoms, to include the fact he saw a psychiatrist while still in service, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The evidence establishes the psychiatric evaluation on the separation examination in March 1947 was normal, and there is no clinical evidence of any psychiatric problems for years following service.  

In August 2010, the Veteran's attorney argued that the March 2010 VA psychiatric examination is inadequate because it failed to provide the requested opinion concerning the etiology of the Veteran's psychiatric disability.  It cannot be disputed that the examiner specifically stated there was no evidence a psychiatric disability was present in service, and concluded that there was no evidence to attribute the Veteran's behavior to service.  The Board finds, therefore, the examination provides an adequate opinion on which to adjudicate the claim.

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of a psychiatric disability.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Since new and material evidence has not been received to reopen a claim for service connection for pes planus, the appeal is denied.

Service connection for an acquired psychiatric disability is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


